Exhibit 10.2

 

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3 (this “Amendment”), dated as of April 3, 2006, by and among
K-SEA OPERATING PARTNERSHIP L.P. (the “Borrower”), the several financial
institutions party hereto (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral trustee for the Lenders, and LASALLE BANK, NATIONAL
ASSOCIATION, as syndication agent.

 

RECITALS

 


A.                                   BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT ARE PARTIES TO A LOAN AND SECURITY AGREEMENT, DATED AS OF
MARCH 24, 2005 (AS HERETOFORE AMENDED, AND AS IT MAY BE FURTHER AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “LOAN
AGREEMENT”). UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS USED HEREIN
OR IN THE ACKNOWLEDGEMENT AND CONSENT ANNEXED HERETO SHALL HAVE THE MEANINGS
ASCRIBED TO THEM IN THE LOAN AGREEMENT.


 


B.                                     BORROWER HAS REQUESTED THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS CONSENT TO THE RELEASE BY THE COLLATERAL
TRUSTEE OF ITS LIEN ON CERTAIN POOL VESSELS IN CONNECTION WITH THE INCURRENCE BY
BORROWER OF CERTAIN INDEBTEDNESS TO BE SECURED BY A PREFERRED SHIP MORTGAGE ON
SUCH POOL VESSELS.


 


C.                                     BORROWER HAS ADVISED THE ADMINISTRATIVE
AGENT AND THE LENDERS THAT IT DESIRES TO AMEND THE LOAN AGREEMENT IN CERTAIN
RESPECTS, TO, AMONG OTHER THINGS, DECREASE THE AGGREGATE COMMITMENTS OF THE
LENDERS.


 


D.                                    THE ADMINISTRATIVE AGENT HAS ADVISED
BORROWER THAT THE LENDERS ARE WILLING TO AGREE TO ITS REQUESTS TO AMEND THE LOAN
AGREEMENT ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AMENDMENT.


 

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:

 


1.                                       CHANGE IN COMMITMENTS.


 


(A)                                  COMMITMENTS. FROM AND AFTER THE AMENDMENT
NO. 3 EFFECTIVE DATE, THE COMMITMENT OF EACH LENDER SHALL BE THE AMOUNT SET
FORTH OPPOSITE SUCH LENDER’S NAME ON SCHEDULE 2.01 TO THE LOAN AGREEMENT (AS
AMENDED HEREBY AND ATTACHED HERETO AS EXHIBIT A) UNDER THE CAPTION “COMMITMENT”
AS SUCH AMOUNT MAY BE INCREASED OR REDUCED PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT, AND SUCH AMOUNT (IF CHANGED) SHALL SUPERSEDE AND BE DEEMED TO AMEND
THE AMOUNT OF SUCH LENDER’S COMMITMENT AS SET FORTH ON SCHEDULE 2.01 TO THE LOAN
AGREEMENT AS IN EFFECT ON THE AMENDMENT NO. 2 EFFECTIVE DATE.


 


(B)                                 ADJUSTMENT OF OUTSTANDING LOANS. IF ANY
LOANS ARE OUTSTANDING UNDER THE LOAN AGREEMENT ON THE AMENDMENT NO. 3 EFFECTIVE
DATE, THE LENDERS SHALL ON THE AMENDMENT NO. 3 EFFECTIVE DATE, AT THE DIRECTION
OF THE ADMINISTRATIVE AGENT, MAKE

 

--------------------------------------------------------------------------------


 


APPROPRIATE ADJUSTMENTS AMONG THEMSELVES IN ORDER TO INSURE THAT THE AMOUNT (AND
TYPE) OF THE LOANS OUTSTANDING TO BORROWER FROM EACH LENDER UNDER THE LOAN
AGREEMENT (AS OF THE AMENDMENT NO. 3 EFFECTIVE DATE) ARE PROPORTIONATE TO THE
AGGREGATE AMOUNT OF ALL OF THE COMMITMENTS, AFTER GIVING EFFECT TO THE DECREASE
IN THE MAXIMUM AMOUNT AND DECREASE IN THE AMOUNT OF THE COMMITMENTS OF EACH OF
THE LENDERS. BORROWER AGREES AND CONSENTS TO THE TERMS OF THIS SECTION 1(B).

 


2.                                       RELEASE OF POOL VESSELS.


 


(A)                                  CONSENT TO
RELEASE.                                     EACH OF THE LENDERS HEREBY CONSENTS
TO (I) THE RELEASE BY THE COLLATERAL TRUSTEE OF THE POOL VESSELS DESCRIBED ON
EXHIBIT B FROM THE LIEN OF THE MORTGAGE AND THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ALL EARNINGS AND INSURANCES RELATED THERETO) AND (II) THE
EXECUTION, DELIVERY AND/OR FILING OR RECORDING BY THE COLLATERAL AGENT OF ALL
INSTRUMENTS, DOCUMENTS AND AGREEMENTS DEEMED BY THE COLLATERAL AGENT AS
NECESSARY OR APPROPRIATE TO EFFECTUATE SUCH RELEASE.


 


(B)                                 LIMITATION OF
RELEASE.                         THE CONSENT SET FORTH IN THIS SECTION 2 IS
LIMITED TO THE POOL VESSELS DESCRIBED ON EXHIBIT B AND SHALL NOT BE DEEMED TO BE
A CONSENT TO THE RELEASE OF THE LIEN OF THE COLLATERAL AGENT ON ANY OTHER POOL
VESSEL OR A WAIVER OF ANY VIOLATIONS OF ANY PROVISION OF THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.


 


3.                                       AMENDMENTS TO LOAN AGREEMENT.


 


(A)                                  ADDITIONAL DEFINITIONS. SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING NEW DEFINITIONS IN THE
APPROPRIATE ALPHABETICAL ORDER:


 

“Amendment No. 3” means Amendment No. 3 to Loan and Security Agreement, dated as
of April 3, 2006, among Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Amendment No. 3 Effective Date” means April 3, 2006.

 


(B)                                 AMENDMENTS TO DEFINITIONS.


 

(I)                                     ADJUSTED LIBOR RATE. SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “ADJUSTED LIBOR
RATE” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum equal to (a) LIBOR for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

(II)                                  APPLICABLE MARGIN. SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “APPLICABLE
MARGIN” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

 “Applicable Margin” means, at all times during the applicable periods set forth
below: (a) with respect to Base Rate Loans, the

 

2

--------------------------------------------------------------------------------


 

percentage set forth below under the heading “Base Rate Margin” and adjacent to
such period, (b) with respect to LIBOR Loans, the percentage set forth below
under the heading “LIBOR Margin” and adjacent to such period and (c) with
respect to the Commitment Fees, the percentage set forth below under the heading
“Commitment Fee Margin” and adjacent to such period:

 

Period

 

Applicable Margin

 

When the Total
Funded Debt to
EBITDA Ratio
is greater than
or equal to

 

And less
than

 

Base Rate
Margin

 

LIBOR
Margin

 

Commitment
Fee Margin

 

3.50:1.00

 

 

 

0.250

%

1.825

%

0.300

%

3.00:1.00

 

3.50:1.00

 

0.000

%

1.575

%

0.200

%

2.50:1.00

 

3.00:1.00

 

0.000

%

1.325

%

0.200

%

2.00:1.00

 

2.50:1.00

 

0.000

%

1.075

%

0.150

%

 

 

2.00:1.00

 

0.000

%

0.825

%

0.150

%

 

Changes in the Applicable Margin resulting from a change in the Total Funded
Debt to EBITDA Ratio shall be based upon the certificate most recently delivered
under Section 6.01(b) and shall become effective on the first day of the month
immediately succeeding the date such certificate is required to be delivered to
the Administrative Agent pursuant to Section 6.01(b). Notwithstanding anything
to the contrary in this definition, if Borrower shall fail to deliver to the
Administrative Agent such a certificate on or prior to any date required by
Section 6.01(b), the Total Funded Debt to EBITDA Ratio shall be deemed to be
greater than 3.50:1.00 from and including such date to the first day of the
month immediately succeeding the date of delivery to the Administrative Agent of
such certificate.

 

(III)                               FIXED CHARGE COVERAGE RATIO. SECTION 1.01 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “FIXED CHARGE
COVERAGE RATIO” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA less Maintenance CAPEX divided by (b) Fixed Charges, in each case for
the four fiscal quarter period ending on such date or, if such date is not the
last day of a fiscal quarter, for the immediately preceding four fiscal quarter
period; provided, that, for any such determination EBITDA shall be adjusted to
include, for the relevant four fiscal quarter period, pro forma EBITDA in an
amount reasonably acceptable to the Administrative Agent respecting any vessel
or business

 

3

--------------------------------------------------------------------------------


 

acquisition for which debt service is incurred and included in Fixed Charges.

 

(IV)                              MAXIMUM AMOUNT. SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MAXIMUM AMOUNT” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Maximum Amount” means, with respect to the Facility, Seventy-five Million
Dollars ($75,000,000.00), as such amount may be increased in the aggregate in
accordance with Section 2.18 hereof or decreased in the aggregate in accordance
with Section 2.07.

 


(C)                                  INCREASE OF COMMITMENTS. SECTION 2.18(A) OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE FIRST SENTENCE THEREOF IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

Provided that no Default or Event of Default has occurred and is continuing,
Borrower may, at any time and from time to time, provide a written request to
the Administrative Agent to increase the Commitments of the Facility by up to an
aggregate maximum amount of Twenty-five Million Dollars ($25,000,000.00).

 


(D)                                 VESSELS. SECTION 4.16(A) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

(a)                                  Set forth on Schedule 1.01 (attached to
Amendment No. 3 as Exhibit C) is a complete and accurate list, as of the
Amendment No. 3 Effective Date, of all Pool Vessels, showing as of the Amendment
No. 3 Effective Date with respect to each such Pool Vessels the following: 
(i) the name of each Pool Vessel and (ii) the name of the Registered Owner of
the Pool Vessels.

 


(E)                                  FIXED CHARGE COVERAGE RATIO. SECTION 7.01
OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:


 

Section 7.01                            Fixed Charge Coverage
Ratio.                              Borrower shall not permit the Fixed Charge
Coverage Ratio as of the end of any fiscal quarter to be less than 1.85 to 1.00.

 


(F)                                    TOTAL FUNDED DEBT TO TANGIBLE
CAPITALIZATION RATIO. SECTION 7.02 OF THE LOAN AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED THEREFOR:


 

Section 7.02                            Total Funded Debt to Tangible
Capitalization Ratio. Borrower shall not permit the Total Funded Debt to
Tangible Capitalization Ratio as of the end of any fiscal quarter to be greater
than 0.65 to 1.00.

 


(G)                                 COMMITMENTS. SCHEDULE 2.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT A TO THIS AMENDMENT
SUBSTITUTED THEREFOR.

 

4

--------------------------------------------------------------------------------


 


(H)                                 POOL VESSELS. SCHEDULE 1.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT C TO THIS AMENDMENT
SUBSTITUTED THEREFOR.


 


(I)                                     GENERAL. ALL REFERENCES TO “THIS
AGREEMENT” IN THE LOAN AGREEMENT AND TO “THE LOAN AGREEMENT” IN THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED HEREBY.


 


4.                                       CONDITIONS TO EFFECTIVENESS. THIS
AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (X) A COUNTERPART OF THIS
AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (Y) WRITTEN EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AMENDMENT.


 


(B)                                 THE LENDERS SHALL BE REASONABLY SATISFIED
THAT NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS, PROPERTIES,
CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) OR MATERIAL AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES HAS
OCCURRED SINCE JUNE 30, 2005.


 


(C)                                  THERE SHALL BE NO INJUNCTION, WRIT,
PRELIMINARY RESTRAINING ORDER OR OTHER ORDER OF ANY NATURE ISSUED BY ANY
GOVERNMENTAL AUTHORITY IN ANY RESPECT AFFECTING THE TRANSACTIONS PROVIDED FOR IN
THIS AMENDMENT AND NO ACTION OR PROCEEDING BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY SHALL HAVE BEEN COMMENCED AND BE PENDING OR, TO THE KNOWLEDGE OF
BORROWER, THREATENED, SEEKING TO PREVENT OR DELAY THE TRANSACTIONS CONTEMPLATED
BY THIS AMENDMENT OR CHALLENGING ANY OTHER TERMS AND PROVISIONS HEREOF OR
THEREOF OR SEEKING ANY DAMAGES IN CONNECTION HEREWITH OR THEREWITH.


 


(D)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE AND,
AFTER GIVING EFFECT TO (I) THE CONSENT SET FORTH IN SECTION 2 HEREOF AND
(II) THE AMENDMENTS SET FORTH IN SECTION 3 HEREOF, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) FOR THE ACCOUNT OF THE LENDERS PARTY HERETO PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE COMMITMENTS (AFTER GIVING EFFECT TO THE REDUCTION OF THE
COMMITMENTS PURSUANT TO SECTION 1), PAYABLE ON THE AMENDMENT NO. 3 EFFECTIVE
DATE, AN AMENDMENT FEE EQUAL TO THE PRODUCT OF 0.10% MULTIPLIED BY THE MAXIMUM
AMOUNT (AFTER GIVING EFFECT TO THE REDUCTION OF THE COMMITMENTS PURSUANT TO
SECTION 1) AND (II) ALL OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE
AMENDMENT NO. 3 EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT
OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY
BORROWER HEREUNDER.


 


(F)                                    ALL LEGAL MATTERS WITH RESPECT TO AND ALL
LEGAL DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE
SATISFACTORY TO COUNSEL FOR THE ADMINISTRATIVE AGENT.

 

5

--------------------------------------------------------------------------------


 


(G)                                 BORROWER SHALL HAVE PAID THE REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDERS IN
CONNECTION WITH THIS AMENDMENT.


 

The Administrative Agent shall notify Borrower and the Lenders of the Amendment
No. 3 Effective Date, and such notice shall be conclusive and binding.

 


5.                                       REPRESENTATIONS AND WARRANTIES.
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE HEREOF AND WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF THE DATE
HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN
EARLIER DATE.


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT AND NO EVENT
OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT OR EVENT OF DEFAULT, NOW EXISTS OR WOULD EXIST.


 


(C)                                  (I)  THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OF THIS AMENDMENT IS WITHIN ITS ORGANIZATIONAL POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION (CORPORATE OR OTHERWISE)
ON THE PART OF BORROWER, (II) THIS AMENDMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, AND (III) NEITHER THIS AMENDMENT NOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER HEREOF: (A) CONTRAVENES THE TERMS OF BORROWER’S
ORGANIZATION DOCUMENTS, (B) CONFLICTS WITH OR RESULTS IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY
CONTRACTUAL OBLIGATION TO WHICH BORROWER IS A PARTY OR ANY ORDER, INJUNCTION,
WRIT OR DECREE TO WHICH BORROWER OR ITS PROPERTY IS SUBJECT, OR (C) VIOLATES ANY
REQUIREMENT OF LAW.


 


6.                                       EFFECT; NO WAIVER.


 


(A)                                  BORROWER HEREBY (I) REAFFIRMS AND ADMITS
THE VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS AND ALL OF ITS OBLIGATIONS
THEREUNDER AND (II) AGREES AND ADMITS THAT IT HAS NO EXISTING DEFENSES TO OR
OFFSETS AGAINST ANY SUCH OBLIGATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS AND ARE HEREBY RATIFIED AND CONFIRMED. THE
EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS A
WAIVER OF ANY EXISTING OR FUTURE DEFAULT OR EVENT OF DEFAULT, WHETHER KNOWN OR
UNKNOWN OR ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS
UNDER THE LOAN AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN
AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


(B)                                 BORROWER HEREBY (I) REAFFIRMS ALL OF ITS
AGREEMENTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS THAT ALL
OBLIGATIONS OF BORROWER UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT AS
AMENDED HEREBY ARE “OBLIGATIONS” AS THAT TERM IS DEFINED IN THE LOAN DOCUMENTS
AND (III) REAFFIRMS THAT ALL SUCH OBLIGATIONS CONTINUE TO BE SECURED BY THE LOAN
DOCUMENTS, WHICH REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.

 

6

--------------------------------------------------------------------------------


 


7.                                       MISCELLANEOUS.


 


(A)                                  BORROWER SHALL PAY THE ADMINISTRATIVE AGENT
UPON DEMAND FOR ALL REASONABLE EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES OF THE ADMINISTRATIVE AGENT, INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT.


 


(B)                                 THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF
LAW PROVISIONS, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND DECISIONS OF THE STATE OF NEW
YORK.


 


(C)                                  THIS AMENDMENT SHALL BE BINDING UPON
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(D)                                 THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

 

 

K-SEA OPERATING PARTNERSHIP
L.P., by its general partner K-Sea OLP
GP, LLC, as Borrower

 

 

 

 

 

By:

/s/ John J. Nicola

 

 

Name: John J. Nicola

 

Title: Chief Financial Officer

 

K-SEA OPERATING PARTNERSHIP AMENDMENT NO. 3 SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL
ASSOCIATION, for itself as Lender, and
as Administrative Agent and as Collateral
Trustee

 

 

 

 

 

By:

/s/ Steven B. Vitale

 

 

Name: Steven B. Vitale

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Syndication Agent and
Lender

 

 

 

 

 

By:

/s/ Kathleen L. Ross

 

 

Name: Kathleen L. Ross

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Devon Starks

 

 

Name: Devon Starks

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Stephen Karp

 

 

Name: Stephen Karp

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by Borrower of the foregoing Amendment No. 3; (2) agrees that the
definition of “Obligations” (and any other term referring to the indebtedness,
liabilities and obligations of Borrower to the Administrative Agent or any of
the Lenders) in the Parent Guaranty or its Subsidiary Guaranty, as the case
may be, and the other Loan Documents shall include the Indebtedness of Borrower
under the foregoing Amendment No. 3; (3) agrees that the definition of “Loan
Agreement” in the Parent Guaranty or its Subsidiary Guaranty, as the case
may be, and the other Loan Documents to which it is a party is hereby amended to
mean the Loan Agreement as amended by the foregoing Amendment No. 3;
(4) reaffirms its continuing liability under the Parent Guaranty or its
Subsidiary Guaranty, as the case may be (as modified hereby); (5) reaffirms all
of its agreements and obligations under the Loan Documents to which it is a
party; (6) reaffirms that all Obligations of Borrower under or in connection
with the Loan Agreement as amended by the foregoing Amendment No. 3 are
“Obligations” as that term is defined in the Parent Guaranty or its Subsidiary
Guaranty, as the case may be; (7) reaffirms that all such Obligations continue
to be secured by the Loan Documents to which it is a party, which remain in full
force and effect and are hereby ratified and confirmed; and (8) confirms and
agrees that it is a Guarantor and that the Parent Guaranty or its Subsidiary
Guaranty, as the case may be, and the other Loan Documents to which it is a
party are, and shall continue to be, in full force and effect in accordance with
their respective terms.

 

 

 

K-SEA TRANSPORTATION PARTNERS
L.P.

 

 

 

By:

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

 

K-SEA TRANSPORTATION INC.

 

 

 

By:

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

 

 

SEA COAST TRANSPORTATION LLC

 

 

 

By:

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDMENT NO. 3 TO LOAN AGREEMENT

 

SCHEDULE 2.01

 

Amendment No. 3 Effective Date Commitments

 

Lender

 

Commitment

 

KeyBank National Association

 

$

24,193,548.39

 

LaSalle Bank National Association

 

$

19,354,838.71

 

Citizens Bank of Pennsylvania

 

$

17,903,225.81

 

Wachovia Bank, National Association

 

$

13,548,387.09

 

Aggregate Commitments

 

 

$

75,000,000.00

 

 

--------------------------------------------------------------------------------